[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             September 30, 2005
                              No. 05-10171                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                      D. C. Docket No. 02-02712-CV-C-S

FRED E. RILEY, JR.,

                                                            Plaintiff-Appellant,

                                  versus

BIRMINGHAM BOARD OF EDUCATION,
a Municipal entity,
EVELYN BAUGH,
an individual,


                                                         Defendants-Appellees.

                        ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________
                           (September 30, 2005)



Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Fred Riley appeals the district court’s grant of summary judgment to

defendants Birmingham Board of Education and Evelyn Baugh on his complaint

alleging employment discrimination in violation of 42 U.S.C. § 1983 and Title VII,

42 U.S.C. § 2000e et seq.

                                          I.

      Riley, a white male, worked for the Board as a head football coach and

physical education teacher at Ensley High School during the 2000–2001 school

year. In April 2001 Baugh, a black female and Ensley’s principal, made an

advisory recommendation that the Board not renew Riley’s coaching contract. The

Board conducted its own evaluation and decided not to renew Riley’s contract.

Later, the Board approved Riley’s transfer to the position of assistant football

coach and physical education teacher at Huffman High School.

      Disappointed with what he regarded as a demotion, Riley applied for the

position of head football coach at Carver High School, also within the Board’s

school district. He did not get it. Instead, the Board selected Carver’s interim head

coach, a black male, for the job. Shortly after, Riley resigned from his position at

Huffman.

                                          II.

      Riley filed this lawsuit, asserting that the Board discriminated against him



                                          2
on the basis of his race when it chose not to renew him as Ensley’s head football

coach, appointed him as Huffman’s assistant football coach, and chose not to hire

him as Carver’s head football coach. Specifically, Riley asserted that the Board’s

employment decisions violated § 1983 and Title VII. Riley further contended that

Baugh was subject to individual liability under § 1983 for Riley’s non-renewal at

Ensley. Riley argued that Baugh was a final decisionmaker for the Board and was

not entitled to qualified immunity.

      With regard to Riley’s § 1983 and Title VII claims against the Board, the

district court concluded that Riley had not established that there was a genuine

issue of material fact that the Board’s articulated reasons for not renewing his

Ensley coaching contract and not hiring him for the Carver coaching position were

either a pretext for racial discrimination or were otherwise unworthy of credence.

The district court further determined that Riley had not shown there was a genuine

issue of material fact that his transfer to Huffman constituted constructive

discharge from his employment with the Board. Thus, the district court granted

summary judgment to the Board.

      As for Riley’s § 1983 claims against Baugh, the district court found there

was no genuine issue of material fact indicating that Baugh was a decisionmaker

for the Board with respect to the non-renewal of Riley’s coaching position at



                                          3
Ensley. Accordingly, the district court granted summary judgment to Baugh.

                                         III.

      We review de novo a district court’s decision to grant summary judgment.

Maynard v. Bd. of Regents, 342 F.3d 1281, 1288 (11th Cir. 2003). “A party

seeking summary judgment must demonstrate that ‘there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of

law.’” Rice-Lamar v. City of Ft. Lauderdale, 232 F.3d 836, 840 (11th Cir. 2000)

(citation omitted). In determining whether a genuine issue of material fact exists,

we resolve all ambiguities and draw all reasonable inferences in favor of the

non-moving party. Id. We may not weigh evidence to resolve a factual dispute.

Holifield v. Reno, 115 F.3d 1555, 1561 (11th Cir. 1997). If a genuine issue of

material fact exists, summary judgment must be denied.

                                         IV.

      We consider first Riley’s non-renewal as Ensley’s head coach. Riley argues

there is direct evidence that the Board did not renew his coaching contract because

of his race. Specifically, Riley points to Baugh’s comment during a football team

meeting that “we have to take care of our own because it is a hard world out there,

and no matter what, people are going to look at us by our skin color.”

      Direct evidence is “evidence which, if believed, would prove the existence



                                          4
of a fact [in issue] without inference or presumption.” Bass v. Bd. of County

Com’rs, 256 F.3d 1095, 1105 (11th Cir. 2001) (citation and internal marks

omitted). “[O]nly the most blatant remarks, whose intent could be nothing other

than to discriminate on the basis of [race] . . . constitute direct evidence of

discrimination.” Id. (citation and internal marks omitted). “[R]emarks by

non-decisionmakers or remarks unrelated to the decisionmaking process itself are

not direct evidence of discrimination.” Id. (citation and internal marks omitted).

      Baugh’s statement about “taking care of our own” is not direct evidence of

discrimination. The comment was made during a football team meeting, not

during the decisionmaking process. An inferential step would have to be made

before concluding the statement was race-based. As a result, Riley has not shown

any direct evidence of race discrimination in the Board’s decision not to renew his

coaching contract.

      Alternatively, Riley argues there is circumstantial evidence that the Board

did not renew his coaching contract on the basis of his race. We use the familiar

McDonnell Douglas burden-shifting framework to determine whether there is

circumstantial evidence that would allow the factfinder to infer discrimination. See

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S. Ct. 1817, 1824

(1973); Bass, 256 F.3d at 1103. Riley must first establish a prima facie case of



                                            5
discrimination. See McDonnell Douglas, 411 U.S. at 802, 93 S. Ct. at 1824; see

also Holifield v. Reno, 115 F.3d 1555, 1561–62 (11th Cir. 1997). If he does so, the

burden shifts to the defendants to offer a legitimate, nondiscriminatory reason for

Riley’s non-renewal. See McDonnell Douglas, 411 U.S. at 802, S. Ct. at 1824.

Riley must then show that the proffered reason is merely a pretext for racial

discrimination. See Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 255,

101 S. Ct. 1089, 1094 (1981). He must show that the employer is more likely

motivated by a discriminatory reason or that the employer’s proffered explanation

is unworthy of credence. See Jackson v. Ala. State Tenure Comm., 405 F.3d 1276,

1289–90 (11th Cir. 2005) (citation and internal marks omitted).

       We need not decide whether Riley has established a prima facie case

because we conclude that he has failed to show there is a genuine issue of material

fact that each of the Board’s articulated reasons for Riley’s non-renewal was a

pretext or was unworthy of credence. One of the Board’s proffered reasons was

that Baugh sincerely believed Riley had made derogatory remarks to students.1

Although Riley offers evidence that he made no such statements, this is not



       1
          We assume for present purposes only that Riley has created a genuine issue of material
fact as to causation. Although Baugh may not have had actual authority to not renew Riley’s
contract, she arguably could have injected bias into the decisionmaking process because her
advisory recommendation could have started the process of Riley’s non-renewal as Ensley’s
head coach. See Jones v. Gerwens, 874 F.2d 1534, 1541, n.13 (11th Cir. 1989).

                                                6
dispositive. The question is whether Baugh sincerely believed that Riley made the

remarks. See Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763 (11th Cir. 2005);

Sears, Roebuck & Co. v. Elrod, 939 F.2d 1466 (11th Cir. 1991); Turner v. Texas

Instruments, Inc., 555 F.2d 1251, 1256 (5th Cir. 1977) (“Even if [the employer]

wrongly believed that [the Title VII claimant] violated this policy, if [the

employer] acted on this belief it was not guilty of racial discrimination.”). Riley

fails to offer any evidence that calls into question the sincerity of Baugh’s belief.

He therefore has failed to create a genuine issue of material fact as to one of the

Board’s articulated reasons, and we do not need to consider any of the Board’s

other reasons for the non-renewal.

      Riley next alleges that the Board violated Title VII by not hiring him as the

Carver head coach. Riley asserts that the Board’s many articulated reasons for not

selecting him for the position were either a pretext for racial discrimination or were

unworthy of credence.

      Again, we need not decide whether Riley has established a prima facie case

because we conclude that he has failed to establish that there is a genuine issue of

material fact that each of the Board’s asserted reasons for Riley’s non-hiring was a

pretext or was unworthy of credence. One of the Board’s proffered reasons was

that Riley’s interview went poorly. Riley has not created a genuine issue of



                                           7
material fact about how the interview went. We have previously concluded that an

employer’s view that an interview went poorly was a legitimate reason for not

hiring an individual. See Chapman v. AI Transport, 229 F.3d 1012, 1033 (11th

Cir. 2000) (en banc). Id. Summary judgment was properly entered against Riley

in his non-hiring claim against the Board.

      Riley next asserts that he was constructively discharged in violation of Title

VII because he received a demeaning demotion by being moved from head coach

at Ensley to assistant coach at Huffman. To prove constructive discharge, Riley

must show that the Board imposed working conditions that were “so intolerable

that a reasonable person in [the employee’s] position would have been compelled

to resign.” Fitz v. Pugmire Lincoln-Mercury, Inc., 348 F.3d 974, 977 (11th Cir.

2003) (citation and internal marks omitted). We have stated that employees may

be constructively discharged by a demeaning demotion or transfer. Stamey v. S.

Bell Tel. & Tel. Co., 859 F.2d 855, 860 n.11 (11th Cir. 1988).

      Riley has not shown that his working conditions were “intolerable.” Riley

assured the Board that he was willing to work as an assistant coach at Huffman. In

these circumstances, a reasonable factfinder could not find that the position of

assistant coach at Huffman was demeaning. It follows that Riley has not

established a genuine issue of material fact on his constructive discharge claim.



                                             8
      Finally, Riley asserts a § 1983 claim against the Board and a § 1983 claim

against Baugh. Riley contends the Board is liable under § 1983 because Baugh

was a final policymaker and her discretion became the official policy of the Board.

Riley also contends that Baugh is liable under § 1983 because she was a final

decisionmaker and is not entitled to qualified immunity.

      We have observed that when § 1983 is used as “a parallel remedy” to Title

VII, the elements of the two causes of action are the same. See Snider v. Jefferson

State Cmty. Coll., 344 F.3d 1325, 1328 n.4 (11th Cir. 2003) (emphasis omitted).

As we have previously explained, the district court properly granted summary

judgment against Riley on his Title VII claim. Thus, even assuming that Baugh is

a policymaker under § 1983, the Board is not liable under § 1983. See id. For the

same reasons, even assuming that Baugh is a decisionmaker under § 1983 and not

entitled to qualified immunity, she is not liable under § 1983. See id.

                                          V.

      For the foregoing reasons, we affirm the district court’s grant of summary

judgment in favor of the Board and Baugh.

      AFFIRMED.




                                          9